NUMBER 13-19-00642-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                                MEMORANDUM OPINION

                 Before Justices Benavides, Perkes, and Tijerina
                    Memorandum Opinion by Justice Tijerina

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL

pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas


        1 This case originated in trial court cause number C-2527-19-H in the 389th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Adrian Bautista Sr., as

next friend for A.D., minor, et al., 2 however, more than ten days have passed since the

motion to dismiss was filed and appellees have not filed a response or other pleading in

opposition to MedData’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons


         2 The appellees include: Adrian Bautista Sr., as next friend for A.D., minor, Amanda Elizondo, as

next friend for A.E., minor, Ana Rodriguez , as next friend for R.G., minor, Angela Badillo Saenz, as next
friend for M.D., minor, Angelica Garcia, as next friend for J.G., minor, Armira Martinez, as next friend for
J.M., minor, Arnulfo Ruiz, as next friend for A.R., minor, Belinda Luna, as next friend for R.L., minor,
Berenice Parra, as next friend for J.P., minor, Blanca Martinez, Cecilia Cabrera, Cecilia Pecina, as next
friend for N.A., minor, Cindy Villarreal, Corina Perez, Crystal Cerda, as next friend for J.C., minor, Diego
Sanchez, as next friend for E.S., minor, Diego Sanchez, as next friend for D.S., minor, Dina Zamora,
Dolores Williams, as next friend for M.R., minor, Elvira Bernal, as next friend for S.T., minor, Emma
Espinoza, Esmeralda Sepulveda, as next friend for J.S., minor, Isela Ramirez, as next friend for E.M., minor,
Ivan Ramirez, Jose Daniel Hernandez, Juan J. Gutierrez, Julio Cortez, Laura Flores, as next friend for A.M.,
minor, Leticia Rodriguez, as next friend for B.R., minor, Lucio Rivera, Luis Mireles, as next friend for L.M.,
minor, Maria Ayala, as next friend for J.M., minor, Maria Cazarez, as next friend for D.C., minor, Maria De
Leon, as next friend for E.D., minor, Maria Leos, Maria Lozano, as next friend for A.L., minor, Maria Lozano,
as next friend for A.L., minor, Mariana Rios, as next friend for D.R., minor, Mavel Corona, as next friend for
B.C., minor, Mavel Corona, as next friend for J.C., minor, Minerva De Leon, as next friend for L.L., minor,
Minerva Gomez, as next friend for L.L., minor, Minerva Gomez, as next friend for G.L., minor, Minerva
Gomez, as next friend for G.L., minor, Mirella Garcia, as next friend for N.N., minor, Monica Martinez, Noemi
Saucedo, as next friend for N.S., minor, Ophelia Moralez, Quirina Chavez, as next friend for D.F., minor,
Raul Longoria ,Robert Hernandez, Santa Olivarez, as next friend for L.I., minor, Selina Lucio, as next friend
for C.P., minor, Selina Lucio, as next friend for I.P., minor, and Silvia Conlan.

                                                      2
expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),   available   at    http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.

Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                              JAIME TIJERINA,
                                                              JUSTICE

Delivered and filed the
5th day of March, 2020.




                                            3